Title: To Thomas Jefferson from Gideon Granger, 25 May 1803
From: Granger, Gideon
To: Jefferson, Thomas


            
              Dr. Sir
                     
              Suffield May 25. 1803.
            
            I take the liberty to inclose a petition addressed to my care and also a Letter I have recd. from Saml Ward Esq. I have no acquaint[ance] with mr. Ward and therefore can say nothing on that Subject. The Petition is Subscribed by some very respectable People. This day the Legislature of Massachusetts assemble from what I have heard. I believe When the House is formed The Tories will have but little to boast Of.
            Your Affectionate friend
            
              Gidn. Granger
            
          